Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Anne H. Lloyd Executive Vice President and Chief Financial Officer (919) 783-4660 www.martinmarietta.com MARTIN MARIETTA MATERIALS, INC. REPORTS FOURTH-QUARTER AND FULL-YEAR RESULTS Quarterly Earnings Per Diluted Share of $0.77, Up 67%; Fourth-Quarter Net Sales Increase of 8% Leads to Gross Margin Expansion of 380 Basis Points Aggregates Product Line Pricing Growth in All Reportable Segments; Specialty Products Posts Quarterly Records for Net Sales and Earnings from Operations RALEIGH, North Carolina (January 28, 2014) – Martin Marietta Materials, Inc. (NYSE:MLM) today reported its results for the fourth quarter and year ended December 31, 2013. Ward Nye, President and CEO of Martin Marietta Materials, stated:“We are pleased to finish a successful 2013 with a solid fourth quarter.Strong performance by our Aggregates and Specialty Products businesses contributed to quarterly earnings per diluted share of $0.77, a 67% increase over the prior-year quarter.Our nonresidential and residential aggregates product line shipments experienced double-digit volume growth as a result of focused execution and our efforts to position the Company to benefit from the continued recovery in private-sector construction.The Aggregates business also achieved pricing growth in each reportable segment.When coupled with disciplined management of our cost profile and record performance by our Specialty Products business, this led to an incremental consolidated gross margin (excluding freight and delivery revenues) for the quarter of 69%.Notably, our consolidated gross margin (excluding freight and delivery revenues) expanded 380 basis points. “The Aggregates business reported a 3.4% quarterly increase in aggregates product line pricing and notable growth in both pricing and volume in the ready mixed concrete product line, which led to a 7% increase in net sales and a 250-basis-point improvement in gross margin (excluding freight and delivery revenues).Aggregates product line shipments were down slightly compared with the prior-year quarter, as volume growth in the private-sector was offset by decreased shipments to the public-sector.Net sales for the Specialty Products business increased 15%, reflecting the Woodville, Ohio kiln expansion in the dolomitic lime business, marketing initiatives in the chemicals business and sound pricing gains in key product lines. MLM Announces Fourth-Quarter 2013 Results Page 2 January 28, 2014 “As we ed December 31, 2013 and 2012. MLM Announces Fourth-Quarter 2013 Results Page 19 January 28, 2014 Three Months Ended Year Ended December 31, December 31, Earnings Before Interest, Income Taxes, Depreciation, Depletion and Amortization (EBITDA) $ A Reconciliation of Net Earnings Attributable to Martin Marietta Materials, Inc. to EBITDA is as follows: Three Months Ended Year Ended December 31, December 31, Net Earnings Attributable to Martin Marietta Materials, Inc. $ Add back: Interest Expense Income Tax Expense for Controlling Interests Depreciation, Depletion and Amortization Expense EBITDA $ $ $ $
